EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Guosheng Wang on March 18, 2021.

The application has been amended as follows:
IN THE CLAIMS:
Claim 1.  In lines 2-3, delete “consisting essentially of an anionic surfactant and
a zwitterionic surfactant”, and insert ---containing at least one anionic surfactant
and at least one zwitterionic surfactant---.

Cancel Claim 4.

Cancel Claim 15.

Claim 16.  In line 2, delete “consisting essentially of”, and insert 
---containing a---.

Claim 20.  In line 2, delete “consists essentially of”, and insert ---contains---.

Claim 20.  In line 4, delete “comprises”, and insert ---contains---.

Claim 20.  In line 5, delete “comprises”, and insert ---contains---.
Claim 20.  In line 6, delete “comprises”, and insert ---contains---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Instant claims 1-3, 6-13 and 16-22 are allowable for the reasons of record found in Applicant’s Remarks dated March 11, 2021.  Furthermore, the examiner asserts that the transitional phrase “consisting of” that is recited in the instant claims excludes any ingredient not specified in the claim.
	Accordingly, the claims viewed as a whole would not have been obvious to one of ordinary skill in the art at the time of the invention after viewing the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
March 18, 2021